department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date index uil no cc intl br postu-156201-01 memorandum for gordon l gidlund associate area_counsel lmsb cc lm ctm sd from anne o’connell devereaux senior technical reviewer cc intl br3 subject this chief_counsel_advice responds to your request received on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corp x fscsub corp y product a year m year n tax_year tax_year p tax_year q issue for purposes of determining foreign_sales_corporation fsc income is it reasonable for corp x to apportion stock_option compensation expense deductions based on apportionment percentages attributable to the stock_option vesting period conclusion it is reasonable for corp x to apportion deductions related to stock_option compensation expense based on apportionment percentages attributable to the stock_option vesting period facts postu-156201-01 corp x a publicly-traded united_states_corporation is an accrual-basis taxpayer corp x designs and manufactures product a corp x manufactures all of product a in the united_states the tax years in issue are tax years o p and q corp x formed fscsub in year m to handle its export sales and formed corp y in year n to handle its domestic sales all foreign sales of corp x are made through fscsub and corp x sells the same products both domestically and internationally fscsub uses the combined taxable_income cti method of transfer_pricing provided for by sec_925 of the internal_revenue_code code and temp sec_1 a -1t c for many years corp x pursuant to various plans has granted both statutory and nonstatutory stock_options to officers directors and other key employees in exchange for services none of the nonstatutory_options had a readily_ascertainable_fair_market_value on the grant_date the vesting period for stock_options granted under the various plans ranged from zero to five years from the grant_date options expired up to ten years after the grant_date no amounts were included in income by the employees at the time of the grant during the vesting period or at the time the options vested employees included the amount of the difference between the exercise price and the fair_market_value of the stock the stock_option spread in income at the time they exercised their options or as required at the time of the disqualifying_disposition for purposes of computing cti for one or more of the tax years o p and q and only with regard to certain key employees exercising stock_options in those years corp x ratably divided the stock_option spread over the number of years that the option vested for each year it multiplied the divided amount of the spread by the apportionment percentage for the applicable_year corp x then added together the results for the entire vesting period the total was then applied to cti for the year in which the stock_option was deducted for example corp x granted stock_options to a key_employee in year with a vesting period ending in year the employee exercised the options in year with a stock_option spread of dollar_figure corp x determined that its key employees spent on average the following percentages of time per year on matters involving foreign sale sec_1 for year for year for year and for year corp x divided the dollar_figure of stock_option spread by the four year vesting period so that dollar_figure of the stock_option spread was attributable to each year of the vesting period corp x then multiplied the dollar_figure stock_option spread for each year by the apportionment percentage dollar_figure dollar_figure x for year dollar_figure dollar_figure x for year dollar_figure dollar_figure x for year and dollar_figure dollar_figure x for year for a total of dollar_figure in the year in which the employee exercised the option and included the stock_option spread in taxable_income corp x apportioned the dollar_figure to cti2 for other key employees corp x determined the appropriate apportionment fraction based upon a weighted average foreign sales percentage that closely resembled the percentage of foreign and us gross_income figures it is not clear from the facts submitted whether corp x’s cti includes both domestic and foreign_source_income to the extent that corp x’s cti comprises domestic source income it may not be reasonable for corp x to apportion compensation deductions to cti based on employees’ time spent on foreign activities postu-156201-01 law and analysis the determination of cti under sec_925 of the code requires the computation of taxable_income from specific sources or activities this computation is governed by the regulations under sec_1_861-8 which generally require taxpayers to allocate deductions to a class_of_gross_income and to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 one such statutory_grouping is cti sec_1_861-8 the apportionment of a deduction must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income temp sec_1_861-8t the activities of senior executives or key employees are frequently general and administrative in nature and relate to the production of all gross_income given our understanding of the facts and circumstances it is reasonable for corp x to relate its stock_option compensation expense to the period between the granting and the vesting of the option since the employee who receives the option must continue to perform services for the employer during this period in order to receive the benefit of the option upon its exercise if the specific facts and circumstances call into question the reasonableness of the taxpayer’s method of apportionment then the taxpayer’s method cannot be used for example if there is a long period of time between the vesting date and the date of exercise of the options the vesting period method may not be reasonable similarly if corp x applies different apportionment methodologies with respect to different key employees or with respect to different years for the same key_employee it would be appropriate to question the reasonableness of those methodologies it is incumbent upon corp x to explain why such different treatment is reasonable in this situation please call if you have any further questions anne o’connell devereaux senior technical reviewer office of the associate chief_counsel international
